[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 358 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 359 
The power of a court of equity, in a proper case, to hasten the enjoyment of a trust fund, by awarding advancements to the beneficiary before the time fixed by the creator of the trust, is generally recognized. Pearce v. Pearce, 199 Ala. 491,74 So. 952; Shelton v. King, 229 U.S. 90, 33 S.Ct. 686, 57 L.Ed. 1086; Blackburn v. Hawkins, 6 Ark. 50; Wardens  Vestry of St. Paul's Church v. Attorney General and Others, 164 Mass. 188,41 N.E. 231; Knorr v. Millard, 52 Mich. 542, 18 N.W. 349; Mills v. Michigan Trust Co., 124 Mich. 244, 82 N.W. 1046; Tompkins v. Tompkins' Executors, 18 N.J. Eq. 303; In re Bostwick, 4 Johns. Ch. (N.Y.) 100; Seitz's Appeal (Zinn's Estate), 87 Pa. 159; Barlow v. Grant, 1 Vernon, 255, 23 Eng. Report 451.
While this power is usually exercised for the benefit of infants, it may be exercised in other cases where the necessity of varying the terms of the trust, in order to give effect to the ultimate intention of the creator of the trust, is shown, and no contingency appears which would ultimately defeat the right of the beneficiary for whose benefit the fund is to be applied. Pennington v. Metropolitan Museum of Art, 65 N.J. Eq. 11,55 A. 468; Shelton v. King, supra; Elder v. Elder, 50 Me. 535; Stewart v. Hamilton, 151 Tenn. 396, 270 S.W. 79, 39 A.L.R. 37.
Application of the principles stated, to the case now before us, is sufficient to justify the decree of the circuit court, in equity, and require that it be affirmed. It is so ordered by the court.
Affirmed.
ANDERSON, C. J., and SAYRE and THOMAS, JJ., concur.